Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant have amended claims 1-3 which, with an updated search, is rejected by Gieseke et al (US 2015/0344028) in combination with Csurk et al (US 2010/0210358) and Zhang et al (US 2010/0098297).
New claims 4-6 are further addressed as well below. Please look at the Office Action below for further detail. 
35 USC 103 – Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Csurk et al (US 2010/0210358) in view of Zhang et al (US 2010/0098297) and Gieseke et al (US 2015/0344028).
Claim 1:
Csurk et al (US 2010/0210358) teaches the following subject matter regarding machine learning system (figure 1 teaches a system and 0072 teaches using machine learning apply to system):
a host computer including a processor for executing programs stored in storage resources, the host computer configured to (figure 1 and starting 0026 detail the computer system that host/server with storage resource such as memory/database/library):
generate a classifier that classifies a plurality of image data items into a plurality of categories by performing supervised learning about which of the categories the image data item is to be classified into for each of the image data items (starting 0034 teaches classification component 56 from input images with assign class to each of the plurality of regions/object in the input image; starting 0072 teaches the use of supervise machine learning using acceptable reference).


plurality of image data items being different images captured on different timing respectively and from different environment (figure 1 teaches application to vehicle with images capture in figure 2; starting paragraph 0050 teaches first and second images taken, where second image is taken in close time proximity such for sequential images/streaming to provide update information regarding progression of the vehicle and movement of detected objects; starting 0062 teaches sequential images in front of the vehicles that is in motion is view as the images capture as the car is driving through different environments).
Csurk et al and Zhang et al are both in the field of image analysis, especially in classifying of plurality of region of interest within an image such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Csurk et al by Zhang et al different images at different time such would provide update information regarding progression of the vehicle and movement of detected objects in paragraph 0050 in Zhang et al.

Csurk et al and Zhang et al teaches the subject matter above, but not the following which is taught by Gieseke et al (US 2015/0344028):
select a representative image data item as a representative image of each category from [[of]] the image data items classified into that category among the plurality of image data items (0042 teaches image stream classification algorithm with category such as class, contrast edge, vector, surface patch of object items; 0051 teaches keep object or region of interest in memory with high relevance); and
delete from the storage resource remaining image data items classified into that category except for the representative image data item of that category to reduce amount of accumulated image data items in the storage resource (0051 teaches due to memory limit constraints result in reduce/dump data by dumping object or low importance more early or less distance).
Gieseke et al, like Csurk et al and Zhang et al, is direct to vehicle environment consideration during navigation such that the combine output is predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Csurk et al and Zhang et al to select representative image and to delete from storage to reduce amount of accumulated image data, as taught by Gieseke et al, to arrive at the claimed invention discussed above. The motivation constitutes applying a known technique (i.e. deleting data/information) to know devices and/or method (i.e. memory management for limited storage) ready for improvement to yield predictable results.

Claim 2:
Csurk et al (US 2010/0210358) teaches the following subject matter regarding transportation information providing system (figure 1 teaches a system) comprising:
a host computer including a processor for executing programs stored in a storage resource, the host computer configured to (figure 1 and starting 0026 detail the computer system that host/server with storage resource such as memory/database/library):
generate a classifier that classifies a plurality of image data items indicating a road environment into a plurality of categories by performing supervised learning about which of the categories related to the road environment the image data item is to be classified into for each of the image data items (starting 0034 teaches classification component 56 from input images with assign class to each of the plurality of regions/object in the input image; starting 0072 teaches the use of supervise machine learning using acceptable reference), 
obtain a road environment image data item indicating a road environment captured by a first vehicle that travels through a predetermined specific point (figure 4a and 0038 teaches environment data such as building, person, road, snow, sky, rock, water…etc of each specific point in the image );
determine which of the categories related to the road environment the image data item indicating the road environment captured by the first vehicle is to be classified into by using the classifier (figure 4a teaches classification such as environment data such as building, person, road, snow, sky, rock, water; 0034 teaches classification of component assign classes to each of plurality of region of the input image); and
transmit the representative image data item as the representative of the determined category and transportation information related to the determined category to a second vehicle that travels toward the specific point (0029 teaches the use of internet or local or wife area network to transmit for user; 0040 teaches user playing game/second vehicle can identify all the locations).

Csurk et al (US 2010/0210358) teaches all the subject matter above, but the following is taught by Zhang et al (US 2010/0098297):
the plurality of image data items being different images captured at different timings and from different road environments respectively (figure 1 teaches application to vehicle with images capture in figure 2; starting paragraph 0050 teaches first and second images taken, where second image is taken in close time proximity such for sequential images/streaming to provide update information regarding progression of the vehicle and movement of detected objects; starting 0062 teaches sequential images in front of the vehicles that is in motion is view as the images capture as the car is driving through different environments).
Csurk et al and Zhang et al are both in the field of image analysis, especially in classifying of plurality of region of interest within an image such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Csurk et al by Zhang et al different images at different time such would provide update information regarding progression of the vehicle and movement of detected objects in paragraph 0050 in Zhang et al.

Csurk et al and Zhang et al teaches the subject matter above, but not the following which is taught by Gieseke et al (US 2015/0344028):
select a representative image data item as a representative image of each category from [[of]] the image data items classified into that category among the plurality of image data items (0042 teaches image stream classification algorithm with category such as class, contrast edge, vector, surface patch of object items; 0051 teaches keep object or region of interest in memory with high relevance); and
delete from the storage resource remaining image data items classified into that category except for the representative image data item of that category to reduce amount of accumulated image data items in the storage resource (0051 teaches due to memory limit constraints result in reduce/dump data by dumping object or low importance more early or less distance).
Gieseke et al, like Csurk et al and Zhang et al, is direct to vehicle environment consideration during navigation such that the combine output is predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Csurk et al and Zhang et al to select representative image and to delete from storage to reduce amount of accumulated image data, as taught 

Claim 3:
Csurk et al (US 2010/0210358) teaches the following subject matter regarding a machine learning method (figure 2 teaches flowchart/method and 0072 teaches using machine learning) comprising:
generating a classifier that classifies a plurality of image data items into a plurality of categories by performing supervised learning about which of the categories the image data item is to be classified for each of the image data items (starting 0034 teaches classification component 56 from input images with assign class to each of the plurality of regions/object in the input image; starting 0072 teaches the use of supervise machine learning using acceptable reference).

Csurk et al (US 2010/0210358) teaches all the subject matter above, but the following is taught by Zhang et al (US 2010/0098297):
the plurality of image data items being different images captured at different timings and from different environments respectively (figure 1 teaches application to vehicle with images capture in figure 2; starting paragraph 0050 teaches first and second images taken, where second image is taken in close time proximity such for sequential images/streaming to provide update information regarding progression of the vehicle and movement of detected objects; starting 0062 teaches sequential images in front of the vehicles that is in motion is view as the images capture as the car is driving through different environments).

It would have been obvious to one skill in the art at the time of the invention to modify Csurk et al by Zhang et al different images at different time such would provide update information regarding progression of the vehicle and movement of detected objects in paragraph 0050 in Zhang et al.

Csurk et al and Zhang et al teaches the subject matter above, but not the following which is taught by Gieseke et al (US 2015/0344028):
selecting a representative image data item as a representative image of each category from [[of]] the image data items classified into that category among the plurality of image data items (0042 teaches image stream classification algorithm with category such as class, contrast edge, vector, surface patch of object items; 0051 teaches keep object or region of interest in memory with high relevance); and
deleting from the storage resource remaining image data items classified into that category except for the representative image data item of that category to reduce amount of accumulated image data items in the storage resource (0051 teaches due to memory limit constraints result in reduce/dump data by dumping object or low importance more early or less distance).

Gieseke et al, like Csurk et al and Zhang et al, is direct to vehicle environment consideration during navigation such that the combine output is predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Csurk et al and Zhang et al to select representative image and to delete from storage to reduce amount of accumulated image data, as taught by Gieseke et al, to arrive at the claimed invention discussed above. The motivation 

Claim 4:
Csurk et al further teaches:
The machine learning system according to claim 1, 
wherein the plurality of image data items each indicate a road environment of a zone set in advance for a vehicle and the plurality of images obtained are stored in the storage resource (figure 1 teaches images capture by camera 16 is stored by memory 16; figure 4a and 0038 teaches environment data/items such as building, person, road, snow, sky, rock, water…etc of each specific point/zone in the image, these images are taken front of the car).

Claim 5:
Zhang et al further teaches:
The transportation information providing system according to claim 2, 
wherein the road environment is a classification indicating to which category a gradually changeable weather situation on the road, or near the road, belongs (figure 1 teaches application to vehicle with images capture in figure 2; starting 0062 teaches sequential images in front of the vehicles that is in motion is view as the images capture as the car is driving through different environments, where analyzing of different environment is knowing changing of weather during drive).



Claim 6:
Zhang et al further teaches:
The machine learning method according to claim 3, 
wherein the plurality of image data items each indicate a road environment of a zone set in advance for a vehicle and the plurality of images obtained are stored in the storage resource (figure 1 teaches application to vehicle with images capture in figure 2; starting 0062 teaches sequential images in front of the vehicles that is in motion is view as the images capture as the car is driving through different environments; 0037 teaches imaged generated for storage and/or analysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al (US 7,769,513) teaches Image processing for vehicular applications applying edge detection technique
CSURKA et al (US 2010/0210358) teaches MODIFICATION OF IMAGES FROM A USER'S ALBUM FOR SPOT-THE-DIFFERENCES
Nakai et al (US 9,002,101) teaches Object recognition device e.g. learning-type recognition device registers feature values as reference feature value and registers learning sample respectively in recognition table and learning sample storage unit
CHO et al (US 2014/0193071) teaches METHOD AND APPARATUS FOR DETECTING AND RECOGNIZING OBJECT USING LOCAL BINARY PATTERNS
Fukui et al (US 2014/0198980) teaches IMAGE IDENTIFICATION APPARATUS, IMAGE IDENTIFICATION METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM
Zhang et al (US 8,803,966) teaches Clear path detection using an example-based approach
Agosta et al (US 2014/0355879) teaches Computationally Efficient Scene Classification
Ahiad et al (US 2015/0085118) teaches METHOD AND CAMERA ASSEMBLY FOR DETECTING RAINDROPS ON A WINDSCREEN OF A VEHICLE
Martinson et al (US 9,542,626) teaches Augmenting layer-based object detection with deep convolutional neural networks
Nariyambut et al (US 2017/0206434) teaches LOW- AND HIGH-FIDELITY CLASSIFIERS APPLIED TO ROAD-SCENE IMAGES





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663